Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2020 and January 21, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-11, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kabakov et al. (US 20120179046 A1, published July 12, 2012) in view of Brost et al. (US 20100016744 A1, published January 21, 2010), hereinafter referred to as Kabakov and Brost, respectively.
Regarding claim 1, Kabakov teaches an apparatus (Fig. 4, where an apparatus is equated to ultrasound system 100 and patient monitor 146), comprising: 
an ultrasound system (Fig. 4, ultrasound system 100) configured to: 
configure an ultrasound device to collect multiple sets of ultrasound data from multiple regions within a subject (Fig. 3; see para. 0029 – “As the projections of the ultrasound tone signals from the ultrasound transducers 88 sweep through a range of locations represented by angle 100…”; see para. 0034 – “The ultrasound signals are projected into the mother and fetus as described previously in further detail. Reflected ultrasound signals are returned back to each of the ultrasound transducers 104, 106.” where ultrasound device is equated to ultrasound transducers 88, and where the subject is a range of locations (multiple regions within a subject) to collect reflected ultrasound signals (from the multiple regions within a subject)); and 
detect fetal heartbeat and/or uterine contraction signals from the collected sets of ultrasound data (Fig. 4; see para. 0034 – “The ultrasound signals are projected into the mother and fetus as described previously in further detail. Reflected ultrasound signals are returned back to each of the ultrasound transducers 104, 106. The ultrasound transducers 104 receive returned raw fetal heart waveforms. The at least one ultrasound transducer 106 receives returned raw uterine activity waveforms.” Where the detected fetal heartbeat signal (raw feat heart waveforms) and the uterine contraction signal (raw uterine activity waveforms) are in reflected ultrasound signals (ultrasound data)). 

Whereas, Brost, in the same field of endeavor, teaches monitor the fetal heartbeat and/or uterine contraction signals by automatically configuring the ultrasound device to collect further ultrasound data from a region within the subject corresponding to one of the multiple sets of ultrasound data based on a quality of its fetal heartbeat and/or uterine contraction signal (Fig. 1; see para. 0028 – “In response to the positioning commands the beam-steering system 300 will drive the ultrasound transducer 302 in such a manner as to optimize the quality of the ultrasonic signal received by the transducer (i.e., to maximize the heartbeat-containing information in the pulse signals received by the transducer). This action is done dynamically, while the fetus moves within the womb. In effect, control unit 200 causes the beam-steering system 300 to dynamically find and/or track the moving fetal heart.”; Fig. 10; see para. 0036 – “If the quality of the heart beat signal is too low, search algorithm 210 outputs commands to control the beam-steering system 300 (e.g., to motor 425 for the mechanical beam-steering assembly). In response, the position of the ultrasonic beam transmitted by the transducer 302 is changed. Search algorithm 210 can include programmed algorithms for determining possible search patterns.”; see para. 0037 - “Stored information representative of the previous locations of the fetal heart can also be used to generate the search routine.” Where the multiple sets of ultrasound data collected at different regions within the volume is equated to stored ultrasound information (that was previously collected) of previous locations of the fetal heart, and automatically configuring the ultrasound device to collect further ultrasound data (equated to dynamically controlling the beam-steering system 300) from a region within the subject (equated to a location of the fetal heart) based on a quality of its fetal heartbeat signal).
fetal heartbeat and/or uterine contraction signals by automatically configuring the ultrasound device to collect further ultrasound data from a region within the subject corresponding to one of the multiple sets of ultrasound data based on a quality of its fetal heartbeat and/or uterine contraction signal, as disclosed in Brost. One of ordinary skill in the art would have been motivated to make this modification in order to keep the fetal heartbeat signal quality from becoming too low, as taught in Brost (see para. 0036). 
Furthermore, regarding claim 8, Brost further teaches wherein the ultrasound system is configured, when automatically configuring the ultrasound device to collect the further ultrasound data from the region within the subject corresponding to one of the multiple sets of ultrasound data based on the quality of its fetal heartbeat and/or uterine contraction signal, to configure the ultrasound device to use a two-dimensional array of ultrasonic transducers to steer an ultrasound beam in three dimensions to the region in order to collect the further ultrasound data (Fig. 5, a 2D transducer array 400 of transducers 410; see para. 0032 – “Multiplexer 420, in combination with transducer array 400, effectively operates as an electronic beam-steering system in this embodiment of the invention.”; see para. 0034 – “In yet another embodiment of the invention a method of electrically steering the beam can be accomplished using a phased array approach.” Where it is known in the art that phased array electronic beam-steering can steer the beam in three dimensions).  
Furthermore, regarding claim 9, Brost further teaches wherein the ultrasound system is configured, when automatically configuring the ultrasound device to collect the further ultrasound data from the region within the subject corresponding to one of the multiple sets of ultrasound data based on the quality of its fetal heartbeat and/or uterine contraction signal, to configure the ultrasound device to collect the further ultrasound data without collecting ultrasound data from other of the multiple regions 
Furthermore, regarding claim 10, Brost further teaches wherein the ultrasound system is configured, when automatically configuring the ultrasound device to collect the further ultrasound data from the region within the subject corresponding to one of the multiple sets of ultrasound data based on the quality of its fetal heartbeat and/or uterine contraction signal, to configure the ultrasound device to collect the further ultrasound data from a region within the subject corresponding to a set of ultrasound data that has a highest quality fetal heartbeat signal (Fig. 1; see para. 0028 – “In response to the positioning commands the beam-steering system 300 will drive the ultrasound transducer 302 in such a manner as to optimize the quality of the ultrasonic signal received by the transducer (i.e., to maximize the heartbeat-containing information in the pulse signals received by the transducer). This action is done dynamically, while the fetus moves within the womb. In effect, control unit 200 causes the beam-steering system 300 to dynamically find and/or track the moving fetal heart.” Where beam-steering system 300 determines the location of the fetal heart to optimize (highest/maximizes) the fetal heartbeat signal quality), a highest quality uterine contraction signal, or a highest combined quality of fetal heartbeat and uterine contraction signals.
Furthermore, regarding claim 11, Brost further teaches wherein the ultrasound system is further configured to: 
continuously or periodically monitor a quality of the fetal heartbeat and/or uterine contraction signals (see para. 0008 – “The invention is a fetal heart rate monitoring system 
configure the ultrasound device to collect multiple sets of ultrasound data from a subset of the multiple regions within the subject based on the quality of the fetal heartbeat and/or uterine contraction signals not exceeding a threshold quality (see para. 0037 – “Yet another method involves moving the beam until the quality reaches a certain minimum or “good enough” threshold level.” Where collecting ultrasound data (equated to not moving (steering) the beam) is based on the quality of the fetal heartbeat signal not exceeding a threshold quality, and where moving the beam till the signal quality reaches certain minimum threshold level is the same as not moving the beam till the signal quality reaches a certain maximum threshold level, so collecting ultrasound data based the quality of the signal not exceeding a threshold quality is equated to not moving the beam till the signal quality reaches a certain maximum threshold level).
The motivation for claims 8-11 was shown previously in claim 1.
Furthermore, regarding claim 16, Kabakov teaches wherein the ultrasound system is further configured to transmit the fetal heartbeat and/or uterine contraction signals over a communication link to a processing device configured to display the fetal heartbeat signal and/or uterine contraction signals as one or more graphs on its display screen (Fig. 4, where the fetal heartbeat signal and uterine contraction signals over a communications link is equated to the RF signals 140 (containing uterine activity and fetal heart signals) between wireless transmitter 136 and wireless receiver 142, processing device is equated to microprocessor 148, and display screen is equated to graphical display 154; see para. 0043-0044 – “The wireless transmitter 136 in the embodiment of the system 100, produces an RF signal 140 that is broadcast from the wireless transmitter 136 and received by a compatible wireless receiver 142… The microprocessor 148 receives the analog audio signal 134 from the wireless receiver 142 and 

Regarding claim 18, Kabakov teaches an apparatus (Fig. 4, where an apparatus is equated to ultrasound system 100 and patient monitor 146), comprising: 
an ultrasound system (Fig. 4, ultrasound system 100) configured to: 
sweep a volume to collect ultrasound data (Fig. 3; see para. 0029 – “As the projections of the ultrasound tone signals from the ultrasound transducers 88 sweep through a range of locations represented by angle 100…”; see para. 0034 – “The ultrasound signals are projected into the mother and fetus as described previously in further detail. Reflected ultrasound signals are returned back to each of the ultrasound transducers 104, 106.” where the volume is a range of locations to collect reflected ultrasound signals); and 
detect a fetal heartbeat and/or uterine contraction signal in the ultrasound data (Fig. 4; see para. 0034 – “The ultrasound signals are projected into the mother and fetus as described previously in further detail. Reflected ultrasound signals are returned back to each of the ultrasound transducers 104,106. The ultrasound transducers 104 receive returned raw fetal heart waveforms. The at least one ultrasound transducer 106 receives returned raw uterine activity waveforms.” Where the detected fetal heartbeat signal (raw feat heart waveforms) and the uterine contraction signal (raw uterine activity waveforms) are in reflected ultrasound signals (ultrasound data)). 

Whereas, Brost, in the same field of endeavor, teaches automatically steer an ultrasound beam to monitor the fetal heartbeat and/or uterine contraction signal (Fig. 1; see col. 2, para. 0028 - “In effect, control unit 200 causes the beam-steering system 300 to dynamically find and/or track the moving fetal heart.”; Fig. 10; see para. 0036 – “If the quality of the heart beat signal is too low, search algorithm 210 outputs commands to control the beam-steering system 300 (e.g., to motor 425 for the mechanical beam-steering assembly). In response, the position of the ultrasonic beam transmitted by the transducer 302 is changed. Search algorithm 210 can include programmed algorithms for determining possible search patterns.” Where automatically steering an ultrasound beam is equated to having the beam-steering system 300 dynamically controlled). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Kabakov, by having the ultrasound system automatically steer an ultrasound beam to monitor the fetal heartbeat and/or uterine contraction signal, as disclosed in Brost. One of ordinary skill in the art would have been motivated to make this modification in order to keep the fetal heartbeat signal quality from becoming too low, as taught in Brost (see para. 0036). 
Furthermore, regarding claim 19, Brost further teaches where the ultrasound data comprises multiple sets of ultrasound data collected at different locations within the volume (see para. 0037 -  “Stored information representative of the previous locations of the fetal heart can also be used to generate the search routine.” Where the multiple sets of ultrasound data collected at different locations within the volume is equated to stored ultrasound information (that was previously collected) of previous locations of the fetal heart). 

Furthermore, regarding claim 20, Brost further teaches wherein the ultrasound system is further configured to determine a location where the fetal heartbeat and/or uterine contraction signal is detectable or detectable at a highest quality (Fig. 1; see para. 0028 – “In response to the positioning commands the beam-steering system 300 will drive the ultrasound transducer 302 in such a manner as to optimize the quality of the ultrasonic signal received by the transducer (i.e., to maximize the heartbeat-containing information in the pulse signals received by the transducer). This action is done dynamically, while the fetus moves within the womb. In effect, control unit 200 causes the beam-steering system 300 to dynamically find and/or track the moving fetal heart.” Where beam-steering system 300 determines the location of the fetal heart to optimize (highest/maximizes) the fetal heartbeat signal quality). 
Furthermore, regarding claim 21, Brost further teaches wherein the ultrasound system is further configured to sweep a modified volume to collect ultrasound data (see para. 0036 – “Search algorithm 210 can include programmed algorithms for determining possible search patterns. The objective of the search patterns is to keep the fetal heartbeat signal quality from becoming too low (e.g., as determined by the quality signal received from the monitoring system 102). “Movement” of the transmitted and/or received portions of the ultrasonic beam can be achieved by the beam-steering system either physically (i.e., by mechanically moving the transducer 302) or electronically (i.e., by using different ultrasonic crystals of the arrays).” Where the transmission search patterns of the beam-steering system 300 is equated to a modified sweep volume).

the ultrasound system is further configured to determine a location where the fetal heartbeat and/or uterine contraction signal is detectable or detectable at the highest quality (Fig. 1; see para. 0028 – “In response to the positioning commands the beam-steering system 300 will drive the ultrasound transducer 302 in such a manner as to optimize the quality of the ultrasonic signal received by the transducer (i.e., to maximize the heartbeat-containing information in the pulse signals received by the transducer). This action is done dynamically, while the fetus moves within the womb. In effect, control unit 200 causes the beam-steering system 300 to dynamically find and/or track the moving fetal heart.” where determining the location of fetal heartbeat signal (equated to using the beam-steering system 300 to determine the location of the fetal heart) when the signal is detected at its highest quality (equated to optimizing/maximum quality)); and 
the ultrasound system is configured, when sweeping the modified volume to collect ultrasound data, to sweep a volume modified based on the location where the fetal heartbeat and/or uterine contraction signal was previously monitored (see para. 0036-0037 – “Search algorithm 210 can include programmed algorithms for determining possible search patterns. The objective of the search patterns is to keep the fetal heartbeat signal quality from becoming too low (e.g., as determined by the quality signal received from the monitoring system 102). “Movement” of the transmitted and/or received portions of the ultrasonic beam can be achieved by the beam-steering system either physically (i.e., by mechanically moving the transducer 302) or electronically (i.e., by using different ultrasonic crystals of the arrays)…Stored information representative of the previous locations of the fetal heart can also be used to generate the search routine.” Where the transmission search patterns of the beam-steering system 300 (equated to modified sweep volume) based on the stored 
The motivation for claim 20-22 was shown previously in claim 18.

Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kabakov in view of Brost, as applied to claim 1 above, and in further view of Lahiji et al. (US 10238362 B2, published March 26, 2019), hereinafter referred to as Lahiji. 
Regarding claim 2, Kabakov in view of Brost teaches all of the elements disclosed in claim 1 above.
Kabakov in view of Brost does not explicitly teach wherein the ultrasound device comprises a wearable ultrasound device.
Whereas, Lahiji, in the same field of endeavor,  teaches wherein the ultrasound device comprises a wearable ultrasound device (Fig. 1, wearable ultrasound device is equated to ultrasound device 10 on the patient; see col. 4, lines 27-30 – “The ultrasound device 10 is placed on a designated location an held in place tightly through a special bio-compatible adhesive.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound device, as disclosed in Kabakov in view of Brost, by having the ultrasound device comprise a wearable ultrasound device, as disclosed in Lahiji. One of ordinary skill in the art would have been motivated to make this modification in order for the subject to wear the device without interfering with the subject’s routine activities, allowing continuous monitoring or therapy, as taught in Lahiji (see col. 2, lines 16-20). 
Furthermore, regarding claim 3, Lahiji further teaches wherein the wearable ultrasound device comprises an ultrasound patch coupled to a subject (Fig. 1, wearable ultrasound device is equated to ultrasound device 10 on the patient; see col. 4, lines 27-30 – “The ultrasound device 10 is placed on a designated location an held in place tightly through a special bio-compatible adhesive.”; Fig. 4A; see col. 
The motivation for claim 3 was shown previously in claim 2.

Regarding claim 17, Kabakov in view of Brost teaches all of the elements disclosed in claim 16 above.
Kabakov in view of Brost does not explicitly teach wherein the processing device comprises a mobile phone, tablet, laptop, or a processing device of a standard cardiotocography system.
Whereas, Lahiji, in the same field of endeavor, teaches wherein the processing device comprises a mobile phone, tablet, laptop, or a processing device of a standard cardiotocography system (see col. 3, lines 6-11 – “The resulting data can also be recorded on the patch for subsequent wireless or wired download/transmission and/or transmitted in real time wirelessly to a portable device (e.g., mobile phone, personal digital assistant, personal computer, etc.) to perform analytics and visualization…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device, as disclosed in Kabakov in view of Brost, by having the processing device be a mobile phone, tablet, or laptop, as disclosed in Lahiji. One of ordinary skill in the art would have been motivated to make this modification in order transmit the original data and/or analyzed information (wirelessly) to a network of backend servers for dissemination, analytics, and visualization, and/or archiving, as taught in Lahiji (see col. 3, lines 5-13). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kabakov in view of Brost and Lahiji, as applied to claim 2 above, and in further view of Hoctor et al. (US 20080208057 A1, published August 28, 2008), hereinafter referred to as Hoctor. 

Kabakov in view of Brost and Lahiji teaches a wearable ultrasound device, but does not explicitly teach where the wearable ultrasound device comprises a two-dimensional array of ultrasonic transducers.
Whereas, Hoctor, in the same field of endeavor, teaches wherein the wearable ultrasound device comprises a two-dimensional array of ultrasonic transducers (see para. 0031 – “In accordance with one embodiment of the present invention, one or more cMUT (capacitive micromachined ultrasonic transducer) patches are adhered to the mother's abdomen. Each cMUT patch comprises a two-dimensional ultrasound transducer array that is steerable in three-dimensional space.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable ultrasound device, as disclosed in Kabakov in view of Brost and Lahiji, by having the wearable ultrasound device comprises a two-dimensional array of ultrasonic transducers, as disclosed in Hoctor. One of ordinary skill in the art would have been motivated to make this modification in order to track the fetal heart in 3D space as it moves due to the mother’s motion or the motion of the fetus within the womb, as taught in Hoctor (see Abstract). 


	Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kabakov in view of Brost, as applied to claim 1 above, and in further view of Strassner et al. (US 20180271476 A1, published September 27, 2018), hereinafter referred to as Strassner. 
Regarding claim 5, Kabakov in view of Brost teaches all of the elements disclosed in claim 1 above. 
Kabakov in view of Brost does not explicitly teach wherein each of the multiple sets of ultrasound data comprises a time series of an A-line.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified detecting the fetal heartbeat signals from the collected sets of ultrasound data, as disclosed in Kabakov in view of Brost, by having ultrasound data comprise a time series of an A-line, as disclosed in Strassner. One of ordinary skill in the art would have been motivated to make this modification in order to rank the echo signals for the M-mode lines according to the likely presence of a fetal heartbeat in the echo data, as taught in Strassner (see Abstract). 
Furthermore, regarding claim 6, Strassner further teaches wherein each of the multiple sets of data comprises a time series of ultrasound images collected from a two-dimensional slice within the subject (see para. 0038 – “As shown in FIG. 6B, echo signals at specific time points along beams 57' - 72' are acquired and used to synthesize M-mode images for the horizontal M-mode lines h1 - h5. As shown by the black dots in FIG. 6B, echo signals along beams 57' - 72' are acquired at time 1, time 2, time 3, time 4, and time 5 along the beams used to generate the horizontal M-mode lines. Furthermore, the acquisition of the data can be collected using various sequences.”  Where a time series of ultrasound images collected from a two-dimensional slice is equated to M-mode images (ultrasound images) collected from echo signals at time points along beams 57’-72’ (two-dimensional slice)). 

The motivation for claims 6-7 was shown previously in claim 5.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kabakov in view of Brost, as applied to claim 11 above, and in further view of Mezrich et al. (US 4131021 A, published December 26, 1978), hereinafter referred to as Mezrich. 
Regarding claim 12, Kabakov in view of Brost teaches all of the elements disclosed in claim 11 above.
Kabakov in view of Brost teaches collecting ultrasound data from a subset of the multiple regions within the volume, but Kabakov in view of Brost does not explicitly teach wherein the subset of the regions is a first particular percentage of regions approximately centered around the region within the subject from which the further ultrasound data was collected.
Whereas, Mezrich, in an analogous field of endeavor, teaches wherein the subset of the regions is a first particular percentage of regions approximately centered around the region within the subject from which the further ultrasound data was collected (Fig. 2; see col. 5, lines 31-33 – “In this case, ultrasonic energy converging beam 208 emerging from fixed lens 202 focuses at a spot centered at focal point 214 in focal plane 210 of lens 202.” So the region at the center focal point 214 is equated to a first percentage of regions centered on the region within the subject). 

Furthermore, regarding claim 13, Mezrich teaches wherein the subset of the regions is along a spiral curve around the region within the subject from which the further ultrasound data was collected (Fig. 2 and 3; see claim 4 – “…wherein said scanning means comprises means for pivotally mounting said transducer at the end of a shaft and means for rotating said shaft at a relatively high speed while simultaneously tilting said transducer about its pivot at a relatively low speed to cause said angular orientation of said incident beam to define a spiral scan.”; see col. 8, lines 26-30 – “The high-rate rotation together with the lowrate tilt of transducer assembly 308, in the manner described above, causes ultrasonic energy beam 204 to describe a spiral scan format of the focused spot of lens 202.” Where a spiral curve around the region within the subject to collect ultrasound data is equated to the spiral scan of the ultrasound transducer transmitting/receiving ultrasonic energy beams at different focal points along focal plane 210 (regions)).  
The motivation for claim 13 was shown previously in claim 12.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kabakov in view of Brost, as applied to claim 1 above, and in further view of Lewis, Jr. et al. (US 10092271 B2, published October 8, 2018), hereinafter referred to as Lewis, Jr. 

Kabakov in view of Brost does not explicitly teach wherein the ultrasound system is configured to steer an ultrasound beam to one region to monitor the fetal heartbeat signal and to steer the ultrasound beam to another region to monitor the uterine contraction signal. 
Whereas, Lewis, Jr., in the same field of endeavor, teaches wherein the ultrasound system is configured to steer an ultrasound beam to one region to monitor the fetal heartbeat signal and to steer the ultrasound beam to another region to monitor the uterine contraction signal (see col. 4, lines 13-23, 42-44 – “In one embodiment a uterine probe 10 can include one or more transducer 20 that is operative in different signaling configurations. A first signaling configuration can be a signaling configuration for detection of a fetal heart rate. A second signaling configuration can be a signaling configuration for detection of uterine contraction. In one embodiment, a certain transducer 20, e.g., any one of transducer 20 as shown in FIG. 24 can be operated in accordance with each of the first signaling configuration, e.g., at a first time period, and the second signaling configuration, e.g., at a second time period…In a cycling mode, a transducer 20 can cycle between an FHR (fetal heart rate) signaling configuration and a UC (uterine contraction) signaling configuration.” Where steering the beam to a region to monitor the fetal heartbeat signal is equated to the probe having a signaling configuration (beam steering to a region) for detecting fetal heart rate, and steering the beam to another region to monitor the uterine contraction signal is equated to the probe having another signaling configuration (beam steering to another region) for detecting uterine contraction). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Kabakov in view of Brost, by having the ultrasound system steer an ultrasound beam to one region to monitor the fetal heartbeat signal and to steer the ultrasound beam to another region to monitor the uterine contraction signal, as . 

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kabakov in view of Brost, as applied to claim 1 above, and in further view of Ater (US 9693690 B2, published July 4, 2017), hereinafter referred to as Ater. 
Regarding claim 15, Kabakov in view of Brost teaches all of the elements disclosed in claim 1 above.
Kabakov in view of Brost does not explicitly teach wherein the ultrasound system is configured to monitor the fetal heartbeat signal at a higher sampling rate than a sampling rate at which the uterine contraction signal is monitored. 
Whereas, Ater, in the same field of endeavor, teaches wherein the ultrasound system is configured to monitor the fetal heartbeat signal at a higher sampling rate than a sampling rate at which the uterine contraction signal is monitored (see claim 1, col. 28, lines 25-28, 36-40 – “…receive the sensed fetal heart rate from the fetal heart rate sensor, record and store the sensed fetal heart rate as fetal heart rate versus time data (fetal heartbeat signal) at a user selected sampling rate…receive the sensed uterine contraction pressure from the contraction monitoring sensor, and record and store the sensed uterine contraction pressure as contraction pressure versus time data (uterine contraction signal) at a user selected sampling rate…” so the user can select the sampling rate of the fetal heartbeat signal to be higher than the sampling rate of the uterine contraction signal). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Kabakov in view of Brost, by having the ultrasound system monitor the fetal heartbeat signal at a higher sampling rate than a . 

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kabakov in view of Brost, as applied to claim 21 above, and in further view of Hamelmann et al. (US 20190133549 A1, published May 9, 2019), hereinafter referred to as Hamelmann. 
Regarding claim 23, Kabakov in view of Brost teaches all of the elements disclosed in claim 21 above.
Kabakov in view of Brost teaches sweeping a modified volume to collect ultrasound data, but Kabakov in view of Brost does not explicitly teach wherein the modified volume is collected with a sweep that is centered around the location where the fetal heartbeat and/or uterine contraction signal was previously monitored. 
Whereas, Hamelmann, in the same field of endeavor, teaches wherein the modified volume is collected with a sweep that is centered around the location where the fetal heartbeat and/or uterine contraction signal was previously monitored (Fig. 2; see para. 0045 – “In one embodiment, the user device processes the received Doppler signal used to monitor the fetal heart rate (step 206). While in the fHR-mode, the ultrasound device detects whether the Doppler signal strength is decreasing (step 208). In an optimal positioning of the transducer elements, the central transducer element preferably receives the strongest Doppler signal strength. In this particular example, a drop in signal strength would be detected if one of the peripheral transducer elements, instead of the central transducer element, receives the strongest Doppler signal strength. If there is no detected drop in Doppler signal strength, the ultrasound device continues monitoring the fetal heart rate (step 206). Otherwise, the ultrasound device preferably automatically switches to position support mode (210) and prompts the user to obtain an optimal position 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sweeping a modified volume to collect ultrasound data, as disclosed in Kabakov in view of Brost, by having the modified volume collected with a sweep that is centered around the location where the fetal heartbeat and/or uterine contraction signal was previously monitored, as disclosed in Hamelmann. One of ordinary skill in the art would have been motivated to make this modification in order to avoid mistakenly measuring the maternal heart rate instead of the fetal heart rate, resulting in more robust recordings of fetal heart rate and allowing better assessment of fetal health status, which improves safety of the fetus, as taught in Hamelmann (see para. 0008). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flomerfelt et al. (US 9820718 B2, published November 21, 2017) discloses an external fetal monitoring system that uses an ultrasound array patch to monitor fetal heart rate signals and uterine contraction signals.
Rao et al. (US 9232901 B2, published January 12, 2016) discloses a system that calculates the effective fetal heart rate data sequence and judges whether the sequence is larger than a preset threshold. 
Groberman et al. (US 20160213349 A1, published July 28, 2016) discloses a fetal heart rate monitor with an ultrasound Doppler transducer that uses a low frequency mode with a wide 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793